Case 15-13760-JDW       Doc 83    Filed 01/10/19 Entered 01/10/19 16:36:10           Desc Main
                                  Document     Page 1 of 2


_________________________________________________________________________________

                                                  SO ORDERED,



                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI

In re:                                             )
                                                   )
         CLARENCE E. DAVIS,                        )        Case No.:        15-13760-JDW
                                                   )
              Debtor.                              )        Chapter 13

                                 ORDER TO SHOW CAUSE

        Clarence E. Davis (the “Debtor”) filed his chapter 13 bankruptcy on October 21, 2015.
On August 15, 2018, the Notice of Completion of Plan Payments was entered. All that remained
was for the Financial Management Certificate and Motion for Entry of Chapter 13 Discharge to
be filed. The Court entered a Financial Management Notice and Notice to File Debtor’s
Certification and Motion for Entry of Chapter 13 Discharge on August 16, 2018. (Dkts. # 57 and
58). The Financial Management Certificate was filed on August 30, 2018 (Dkt. # 61), but the
Motion for Entry of Chapter 13 Discharge was never filed. Consequently, on November 8, 2018,
the Debtor’s case was closed. (Dkt. # 63).

        On December 28, 2018, the Debtor filed a Motion to Re-Open (the “Motion”) (Dkt. # 68)
requesting that his case be reopened so that he could file his Motion for Entry of Chapter 13
Discharge. The Debtor alleges that his previous attorney, Peggy Hodges, failed to file a Motion
for Entry of Chapter 13 Discharge and he had no notice that it needed to be filed until his case
was closed. The Debtor claims that, once his case was closed, he tried to contact Ms. Hodges
several times but could not reach her. According to the Motion, shortly after December 4, 2018,
the Debtor received notice that a foreclosure was scheduled for January 8, 2019. The Debtor
contends that he again tried to contact Ms. Hodges but she could not be reached and did not
return any of his calls. The Motion alleges that the Debtor then had to retain a new attorney to
re-open the case to stop the foreclosure and file the motion to obtain the debtor’s discharge.

       Ms. Hodges was given notice that the Motion for Entry of Chapter 13 Discharge was
required when the Court issued a notice on August 16, 2018 and again when the case was
dismissed. Yet, nothing was filed. Given the Debtor got to the end of his case with all payments
Case 15-13760-JDW      Doc 83    Filed 01/10/19 Entered 01/10/19 16:36:10         Desc Main
                                 Document     Page 2 of 2


made, Ms. Hodges would have been paid in full to complete the case. Additionally, she did not
respond to the Debtor’s Motion. Accordingly, it is hereby

      ORDERED, ADJUDGED and DECREED that Ms. Peggy Hodges is ordered to appear
on February 13, 2019 at 1:30 p.m. at the Oxford Federal Building, 911 Jackson Avenue,
Oxford, MS 38655, to show cause why sanctions should not be imposed.

                                   ##END OF ORDER##
